Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument
Applicant’s arguments with respect to claims 1, 2, 5-9, 11-13, and 16-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

 Claims 1, 2, 5-9, 11-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Golla et al. (US 2010/0299499, hereinafter Golla) in view of Wang et al. (US 2014/0351568, hereinafter Wang).

Regarding claim 1, Golla discloses
a microprocessor core comprising: a shared resource of a multithreaded microprocessor core, the shared resource having a plurality of entries for use by a plurality of threads; and the multithreaded microprocessor core configured to (par. 40: Each entry of this shared storage resource may be configured to be allocated in each clock cycle by each thread of an available N threads supported by the processor core):
determine an allocation estimate for a thread of the plurality of threads, wherein the allocation estimate is an estimate of the cardinality of a set of entries of the plurality of entries (Fig. 3, par. 41: If one or more entries are allocated (conditional block 314), then in block 316, corresponding counters may be updated; par. 42: If it is determined a particular thread occupies a number of entries of the shared resource greater than a predetermined high watermark value (conditional block 318), then in block 326, this particular thread may be flagged as a high consumer of this shared resource), that the thread is allocated at a current clock cycle (par. 40: Each entry of this shared storage resource may be configured to be allocated in each clock cycle by each thread of an available N threads supported by the processor core); 
determine whether the allocation estimate for the thread satisfies an allocation target, wherein the allocation target is the cardinality of a should-not-exceed number of entries that is allocated to the thread (Fig. 3, par. 44: If a corresponding idle counter value reaches a predetermined threshold value (conditional block 324), then the particular thread may be stalled from allocating any more entries within the shared resource); and
remove the thread from a thread mediation decision based on a determination that the allocation estimate for the thread satisfies the allocation target (Fig. 3, par. 41: If one or more entries are allocated (conditional block 314), then in block 316, corresponding counters may be updated; par. 42: If it is determined a particular thread occupies a number of entries of the shared resource greater than a predetermined high watermark value (conditional block 318), then in block 326, this particular thread may be flagged as a high consumer of this shared resource ... Control flow of method 300 then moves from block 326 to block A).

Golla does not teach determine an allocation estimate for a thread of the plurality of threads ... that the thread will be allocated at a future clock cycle relative to a current clock cycle. 
Wang does teach determine an allocation estimate for a thread of the plurality of threads ... that the thread will be allocated at a future clock cycle relative to a current clock cycle (par. 34: In the opportunity-driven multi-threading processor structure, a separate set of registers for instruction execution is provided for each thread on the basis of the typical processor structure, and a thread instruction validity prediction circuit and a set of two-dimensional thread identity registers are added for the pipeline at each stage. A logic block diagram is shown in FIG. 3. The instruction validity prediction circuit is designed to predict whether the thread instructions set for the next clock cycle are valid. If the instructions are invalid, the clock cycle will be granted to the current thread). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 

Regarding claim 2, Golla discloses
wherein multithreaded microprocessor core is further configured to: determine the allocation estimate based on the cardinality of a set of entries, of the plurality of entries (Fig. 3, par. 41: If one or more entries are allocated (conditional block 314), then in block 316, corresponding counters may be updated; par. 42: If it is determined a particular thread occupies a number of entries of the shared resource greater than a predetermined high watermark value (conditional block 318), then in block 326, this particular thread may be flagged as a high consumer of this shared resource), that the thread was allocated at a clock cycle in the past relative to the current clock cycle (par. 40: Each entry of this shared storage resource may be configured to be allocated in each clock cycle by each thread of an available N threads supported by the processor core).

Regarding claim 5, Golla discloses
wherein the shared resource has a total number of entries, and wherein the should-not-exceed number of entries is the total number of entries (par. 79: the 

Regarding claim 6, Golla discloses
wherein the shared resource has a total number of entries, and wherein the should-not-exceed number of entries is less than the total number of entries (Fig. 3, par. 44: If a corresponding idle counter value reaches a predetermined threshold value (conditional block 324), then the particular thread may be stalled from allocating any more entries within the shared resource).

Regarding claim 7, Golla discloses
wherein multithreaded microprocessor core is further configured to: remove the thread from a thread mediation decision based on a determination that the allocation estimate for the thread equals an allocation target (Fig. 3, par. 41: If one or more entries are allocated (conditional block 314), then in block 316, corresponding counters may be updated; par. 42: If it is determined a particular thread occupies a number of entries of the shared resource greater than a predetermined high watermark value (conditional block 318), then in block 326, this particular thread may be flagged as a high consumer of this shared resource ... Control flow of method 300 then moves from block 326 to block A).

Regarding claim 8, Golla discloses
wherein multithreaded microprocessor core is further configured to: remove the thread from a thread mediation decision based on a determination that the allocation estimate for the thread exceeds an allocation target (Fig. 3, par. 41: If one or more entries are allocated (conditional block 314), then in block 316, corresponding counters may be updated; par. 42: If it is determined a particular thread occupies a number of entries of the shared resource greater than a predetermined high watermark value (conditional block 318), then in block 326, this particular thread may be flagged as a high consumer of this shared resource ... Control flow of method 300 then moves from block 326 to block A).

Regarding claim 9, Golla discloses
wherein multithreaded microprocessor core is further configured to: store an allocation count for each clock cycle of a plurality of clock cycles, the allocation count at each clock cycle of the plurality of clock cycles being the cardinality of a set of entries of the plurality of the entries allocated to the thread at a past clock cycle in the past relative to the each clock cycle (par. 40: Each entry of this shared storage resource may be configured to be allocated in each clock cycle by each thread of an available N threads supported by the processor core; par. 41: ] If one or more entries are allocated (conditional block 314), then in block 316, corresponding counters may be updated. For example, a number of allocated entries register may be incremented by a value equal to the number of entries allocated in the shared resource in the current pipe stage); and
determine the estimate of the cardinality of the set of entries that the thread is allocated at the current clock cycle based on the allocation count at the current clock cycle (par. 40: Each entry of this shared storage resource may be configured to be allocated in each clock cycle by each thread of an available N threads supported by the processor core; par. 44: If no entries are allocated (conditional block 314), and entries do exist for the particular thread within the shared resource (conditional block 320), then in block 322, corresponding counters may be updated).

Regarding claim 11, Golla discloses
a microprocessor core comprising: a shared resource of a multithreaded microprocessor core, the shared resource having a plurality of entries for use by a plurality of threads; and the multithreaded microprocessor core configured to (par. 40: Each entry of this shared storage resource may be configured to be allocated in each clock cycle by each thread of an available N threads supported by the processor core):
determine an allocation estimate for a each thread of the plurality of threads (Fig. 3, par. 41: If one or more entries are allocated (conditional block 314), then in block 316, corresponding counters may be updated; par. 42: If it is determined a particular thread occupies a number of entries of the shared resource greater than a predetermined high watermark value (conditional block 318), then in block 326, this particular thread may be flagged as a high consumer of this shared resource); 
wherein the allocation estimate for a thread is an estimate of the cardinality of a set of entries ,of the plurality of entries (Fig. 3, par. 41: If one or more entries , that the thread is allocated at a current clock cycle (par. 40: Each entry of this shared storage resource may be configured to be allocated in each clock cycle by each thread of an available N threads supported by the processor core); 
for each thread of the plurality of threads, determine if the allocation estimate for the thread satisfies an allocation target for the thread, wherein the allocation target is the cardinality of a should-not-exceed number of entries that is allocated to the thread (Fig. 3, par. 44: If a corresponding idle counter value reaches a predetermined threshold value (conditional block 324), then the particular thread may be stalled from allocating any more entries within the shared resource); and
for each thread of the plurality of threads, remove the thread from a thread mediation decision if the allocation estimate for the thread satisfies the allocation target (Fig. 3, par. 41: If one or more entries are allocated (conditional block 314), then in block 316, corresponding counters may be updated; par. 42: If it is determined a particular thread occupies a number of entries of the shared resource greater than a predetermined high watermark value (conditional block 318), then in block 326, this particular thread may be flagged as a high consumer of this shared resource ... Control flow of method 300 then moves from block 326 to block A).
determine an allocation estimate for a thread of the plurality of threads ... the thread will be allocated at a future clock cycle relative to a current clock cycle. 
Wang does teach determine an allocation estimate for a thread of the plurality of threads ... the thread will be allocated at a future clock cycle relative to a current clock cycle (par. 34: In the opportunity-driven multi-threading processor structure, a separate set of registers for instruction execution is provided for each thread on the basis of the typical processor structure, and a thread instruction validity prediction circuit and a set of two-dimensional thread identity registers are added for the pipeline at each stage. A logic block diagram is shown in FIG. 3. The instruction validity prediction circuit is designed to predict whether the thread instructions set for the next clock cycle are valid. If the instructions are invalid, the clock cycle will be granted to the current thread). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Golla by predicting whether the thread instructions set for the next clock cycle are valid in the opportunity-driven multi-threading processor structure of Wang. The motivation would have been to pvodie an opportunity-driven multi-threading processor that utilizes the method to avoid significant waste of the memory resource (Wang par. 15 and 16).

Regarding claim 12, Golla discloses
wherein multithreaded microprocessor core is further configured to: for each thread of the plurality of threads, determine the allocation target for the thread based on an allocation count for the thread (Fig. 3, par. 41: If one or more 

Regarding claim 13, Golla discloses
wherein multithreaded microprocessor core is further configured to: for each thread of the plurality of threads, determine the allocation estimate for the thread based on an allocation count for the thread, wherein the allocation count for the thread reflects a number of entries of the plurality of entries allocated to the thread at a clock cycle (par. 40: Each entry of this shared storage resource may be configured to be allocated in each clock cycle by each thread of an available N threads supported by the processor core) prior to a clock cycle at which the thread mediation decision is made (par. 42: If it is determined a particular thread occupies a number of entries of the shared resource greater than a predetermined high watermark value (conditional block 318), then in block 326, this particular thread may be flagged as a high consumer of this shared resource ... Control flow of method 300 then moves from block 326 to block A).

Regarding claim 16, Golla discloses
wherein multithreaded microprocessor core is further configured to: for each thread of the plurality of threads, remove the thread from a thread mediation decision based on the allocation estimate satisfying the allocation target for the thread (Fig. 3, par. 41: If one or more entries are allocated (conditional block 314), then in block 316, corresponding counters may be updated; par. 42: If it is determined a particular thread occupies a number of entries of the shared resource greater than a predetermined high watermark value (conditional block 318), then in block 326, this particular thread may be flagged as a high consumer of this shared resource ... Control flow of method 300 then moves from block 326 to block A).

Regarding claim 17, Golla discloses
wherein the allocation target for each thread of the plurality of threads is statically configured (par. 79: the method 1100 may include determining the number of total entries included in a resource allocate vector).

Regarding claim 18, Golla discloses
wherein the allocation target for each thread of the plurality of threads is dynamically and automatically determined (par. 44: high- and low-watermarks may be dynamically determined for the particular thread based on the value stored in this history register).

Regarding claim 19, Golla discloses
wherein the shared resource is a load queue, a reservation station, or a register file of the multithreaded microprocessor core (par. 28: resource 110 corresponds to a queue used for data storage on a processor core, such as a reorder buffer, a branch prediction data array, a pick queue, or other).

Allowable Subject Matter
Claims 3, 4, 10, 14, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        4/8/2021